

Exhibit 10.1


AGREEMENT
THIS AGREEMENT (this “Agreement”) is entered into as of August 25, 2020, between
Cornerstone Building Brands, Inc., a Delaware corporation (the “Company”), and
its wholly-owned subsidiary, Ply Gem Industries, Inc., a Delaware corporation
(“Employer”), and James F. Keppler, a resident of the State of Michigan
(“Employee”). The Company, Employer and Employee are sometimes hereinafter
collectively referred to as the “Parties.”


BACKGROUND


Employer hires and retains in its employment such personnel as are required by
the Company and its other Affiliates, and makes its employees so retained
available to provide services to the Company and its Affiliates.


Effective as of September 21, 2020 (the “Effective Date”), this Agreement sets
forth the terms and conditions of the employment of Employee by Employer, and
the duties and responsibilities of Employee, on the one hand, and of Employer
and the Company, on the other hand, to each other.


Capitalized terms not defined in the body of this Agreement have the meanings
set forth on the attached Appendix “A.”


AGREEMENT AMONG PARTIES


In consideration of the foregoing and of the mutual covenants and agreements set
forth in this Agreement, and subject to the terms and conditions set forth
herein, the Parties agree as follows:


1. Employment. During the term of this Agreement, Employer hereby agrees to
continue Employee in its employ, and Employee hereby agrees to remain in the
employ of Employer, pursuant to the terms and conditions set forth herein.


2. Duties and Authority. During the term of this Agreement, Employee shall serve
as the Executive Vice President, Operations of the Company or such other
position or title to which Employee is promoted, with those authorities, duties
and responsibilities primarily focused on the end-to-end supply chain of the
products of the company and such other authorities, duties and responsibilities
as the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer or his or her designee may reasonably assign Employee from time to time
commensurate with Employee’s position. Employee shall use Employee’s best
efforts, including the highest standards of professional competence and
integrity, and shall devote substantially all of Employee’s business time and
effort in and to Employee’s employment hereunder, and shall not engage in any
other business activity which would conflict with the rendition of Employee’s
services hereunder, except that Employee may hold directorships or related
positions in charitable, educational or not-for-profit organizations, or
directorships in



--------------------------------------------------------------------------------



business organizations if expressly approved by the Board, and make passive
investments, which do not unreasonably interfere with Employee’s day-to-day
performance of Employee’s responsibilities to the Company.


3. Term. This Agreement shall be effective as of the Effective Date, and shall
remain in effect until the first anniversary of the Effective Date subject to
earlier termination or extension as described below. The period from the
Effective Date until this Agreement shall have expired in accordance with this
Section 3 or been terminated in accordance with Section 5 is hereafter referred
to as “the term hereof” or “the term of this Agreement.” The term hereof shall
be extended automatically for an additional year as of the first anniversary of
the Effective Date and as of each subsequent annual anniversary of such date
(each such extension date is referred to herein as a “Renewal Date”) unless at
least one (1) year prior to any such Renewal Date either Party shall have given
notice to the other Party that the term of this Agreement shall not be so
extended. Notwithstanding any provision of this Agreement to the contrary, if a
Change in Control occurs, the term of this Agreement shall be extended for a
period of two (2) years after the date of the occurrence of the Change in
Control or Potential Change in Control, and, if this Agreement does not
terminate during such period, the last day of such extended term shall become
the applicable Renewal Date.


4. Compensation.


a.Base Salary. Employer shall pay Employee a base salary in the amount of not
less than $510,000 per year during the term hereof, payable in accordance with
Employer’s normal payroll procedures. The salary of Employee will be reviewed at
least once annually by the Company and/or, to the extent required, the
Compensation Committee of the Board (the “Compensation Committee”). In the event
that Employee’s salary is required to be approved by the Compensation Committee,
such review shall be conducted by the Compensation Committee at the same time as
it reviews the salaries of other senior executives of the Company, and any
adjustment shall be solely within the discretion of the Compensation Committee.


a.Annual Bonus. During the term of this Agreement, Employee shall have a target
annual bonus opportunity equal to 80% of his base salary (the “Target Bonus”)
with a payout range of 50% for threshold performance up to 200% for outstanding
performance, with actual payout (if any) dependent upon performance against
goals to be approved annually by the Compensation Committee. Employee shall be
eligible to receive a bonus for calendar year 2020 (with pro ration based on
service) with the minimum bonus amount equal to $112,899, representing a pro
rata portion of the Target Bonus amount for the balance of calendar year 2020
following the Effective Date. During the term of this Agreement, Employee shall
participate under the currently existing cash annual incentive plan of the
Company, as amended and restated from time to time (the “Bonus Plan”) or, if the
Bonus Plan is amended, replaced or superseded, under any amended, replacement or
successor bonus program adopted for senior executives of the Company and its
Affiliates. Bonuses, if any,



--------------------------------------------------------------------------------



paid to Employee pursuant to the Bonus Plan shall be paid after the end of each
fiscal year of the Company at the same time as bonuses are paid to other
participants, but no later than March 15 of the following calendar year.
Employee understands that bonuses cannot be earned under the Bonus Plan except
as specifically set forth therein based on the level of participation specified
by the Compensation Committee in its discretion and, if the employment of a
participant terminates for any reason prior to certain dates specified in the
Bonus Plan, no bonus shall be payable thereunder except as expressly provided in
this Section 4 and in Section 5 of this Agreement. In the event that Employee’s
employment terminates for any reason other than by the Company for Cause, after
the end of the fiscal year but before payment of the bonus for that fiscal year,
Employee shall be entitled to receive the amount of the bonus that would have
otherwise been payable under the Bonus Plan, as determined by the Compensation
Committee, on the date bonuses are paid to other participants. Employee also
understands that the Bonus Plan may be amended, replaced, superseded or
terminated at any time and from time to time by the Board in its sole
discretion.


a.Long-Term Incentives. Promptly following the Effective Date, Employee shall be
awarded long-term incentive awards for the Company’s 2020 fiscal year having a
total grant date fair value equal to $1,700,000, consisting of:


(i) an award of restricted stock units having an aggregate grant date fair value
(calculated based on the 30-day average closing price of a share of the
Company’s stock) equal to $1,000,000, subject to service vesting in three equal
installments on March 15, 2021, March 15, 2022 and March 15, 2023;


(ii) an award of stock options having an exercise price equal to the Company’s
closing share price on the grant date and having a grant date fair value equal
to $450,000, subject to service vesting in three equal installments on March 15,
2021, March 15, 2022 and March 15, 2023 and


(iii) an award of performance share units having a grant date fair value
(calculated based on the 30-day average closing price of a share of the
Company’s stock) equal to $250,000 at “target” levels of achievement, having the
vesting, performance metrics and other terms and conditions approved by the
Compensation Committee for the Company’s long-term incentive program for its
executive leadership team for the 2020 fiscal year.


Thereafter, beginning with the Company’s 2021 Fiscal Year, Employee shall be
eligible for an annual grant of long-term incentive awards with an annual target
grant date fair value of $600,000, which are expected to be granted generally in
the first calendar quarter of each year and to be of the same types, and in the
same proportions thereof, as those provided to the Company’s other senior
executive officers. Any such long-term incentive awards described hereunder
shall be granted at the discretion of the Compensation Committee and pursuant
to, and subject to the terms and conditions of, the Company’s Amended and
Restated 2003 Long-Term Incentive Plan, as amended, or any successor plan
thereto (the “Equity Plan”), and such other terms and conditions set



--------------------------------------------------------------------------------



forth in the applicable award agreement, which award agreement shall be
consistent with the terms and conditions provided to the Company’s senior
executive officers.




a.Signing Bonus. On the first payroll date following the Effective Date, the
Company shall pay Employee a cash payment equal to $250,000. Employee will be
required to repay the portion of the signing bonus that Employee retained after
payment of taxes in respect thereof to the Company if Employee’s employment with
the Company is terminated by the Company for Cause prior to the second
anniversary of the Effective Date. Such repayment will be required to be paid to
the Company within thirty (30) days of Employee’s last day as an employee of the
Company under circumstances requiring such repayment as specified above.




a.Retirement, Health and Welfare Benefits. Employee shall be entitled to
participate in and receive the health, hospitalization, medical, dental, life
insurance, accidental death, disability and other insurance plans and benefits
provided by Employer and the Company, and to participate in the 401(k) and other
qualified profit-sharing, deferred compensation, pension, savings and other
similar plans of Employer and the Company, as and to the extent Employer and the
Company provide such benefits generally to other employees of Employer and the
Company or to executive employees of the Company. It is understood and agreed
that such benefits may be changed or discontinued from time to time in the sole
discretion of Employer and the Company. During the term of this Agreement,
Employee shall be entitled to four weeks of vacation per year.


a.Relocation Benefits. Employee shall be eligible to receive relocation benefits
under the Company’s relocation policy for Tier I employees.


a.Clawback; Company Policies. To the extent required by applicable law or
regulation, any applicable stock exchange listing standards or any “clawback”
policy adopted by the Company, all of Employee’s compensation (whether paid in
cash, long term incentive awards or otherwise) shall be subject to the
provisions of any applicable clawback policies or procedures of the Company,
which may provide for forfeiture and/or recoupment of such amounts paid or
payable under this Agreement or otherwise, including the bonus and incentive
equity awards granted or to be granted to Executive under Sections 4.b and/or
4.c of this Agreement. Employee shall also be subject to applicable policies of
the Company as in effect from time to time, including the Cornerstone Building
Brands, Inc. Executive Stock Ownership Guidelines and any successor policy, as
applicable.




5. Termination Payments.


a. Minimum Termination Compensation. Employee shall serve in an at-will capacity
and the Company and/or Employer may terminate the employment of



--------------------------------------------------------------------------------



Employee at any time with or without Cause. Upon any termination of employment
of Employee for any reason other than as set forth in Section 5.b or Section
5.c, whether on, before or after the expiration of the term of this Agreement
(including any extension of the term hereof pursuant to the provisions of this
Agreement), Employee shall be entitled to receive (i) that portion of Employee’s
annual base salary, at the rate then in effect, earned by Employee or accrued
for Employee’s account through the date of the termination of Employee’s
employment hereunder or for which Employee is entitled to payment for events or
circumstances occurring on or through the date of termination of Employee’s
employment, (ii) any bonus to which Employee is entitled under the Bonus Plan
pursuant to Section 4.b for the fiscal year ending prior to the date of
termination, (iii) reimbursement of business expenses properly incurred in
accordance with applicable Company policy prior to the date of termination and
(iv) subject to Section 5.e, any generally applicable vested benefits to which
Employee is entitled as a former employee under the employee benefit plans of
the Company and its Affiliates.


b. Payment Other than Following a Change in Control and Other than During a
Potential Change in Control Period. If Employee’s employment is terminated by
the Company without Cause or by Employee for Good Reason, in either case other
than within twenty-four (24) months after a Change in Control and other than
during a Potential Change in Control Period, then Employee shall be entitled to
receive (i) one (1) times Employee’s annual base salary at the highest
annualized rate in effect during the one (1) year period immediately preceding
the date of termination (the “Base Severance Payment”), and (ii) a prorated
annual bonus under the Bonus Plan for the fiscal year in which the date of
termination occurs based upon the elapsed number of days in such fiscal year
through the date of termination applied to the bonus, if any, that would have
been earned by Employee for such fiscal year if Employee had remained employed
on the normal payment date of such bonus, based on actual performance under
applicable financial metrics and applying any discretionary factors in
substantially the same manner as such factors are applied to the senior
executive officers of the Company whose employment has not terminated (the “Pro
Rata Bonus”) and (iii) medical and dental coverage at the active employee rate
for the period of coverage applicable to Employee (up to a maximum of twelve
(12) months) under the Consolidated Omnibus Budget Reconciliation Act of 1985,
currently embodied in Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) (provided, that, in the case of clause (iii), because of
the current uncertainty in the taxation of health benefits, in the event that
the Company determines that the provision of health benefits in the manner
provided hereunder becomes legally prohibited or would subject Employee or the
Company to a material tax or penalty, or that such benefits are otherwise unable
to be provided in a manner consistent with the intent of the parties to provide
Employee with a non-taxable benefit (both as the cost of the coverage and the
provision of benefits under such coverage), the Company and Employee shall
cooperate reasonably and in good faith to preserve, to the maximum extent
practicable without the imposition of material additional cost to the Company,
the intended benefits hereunder) (the “Medical and Dental Coverage”). The Base
Severance Payment shall be payable in substantially equal installments on
regular payroll dates over the one (1) year period following the date of
termination, except as otherwise set forth in Section 25 hereof and subject to
the next following sentence;



--------------------------------------------------------------------------------



provided that any installments that would be paid if the Release Effective Date
(as defined below) were the date of termination shall be paid on the first
payroll date after the Release Effective Date, unless the Release Period (as
defined below) begins in one calendar year and ends in the subsequent calendar
year, in which case such installments shall be paid on the first payroll date in
the subsequent calendar year. Employee’s right to receive the Base Severance
Payment, the Pro Rata Bonus and the Medical and Dental Coverage shall be
conditioned on Employee’s execution, delivery and non-revocation of a general
release of any and all claims against the Company and its Affiliates within
thirty (30) days following the date of termination (such release of claims, the
“Release”; such thirty (30) day period, the “Release Period”, and the effective
date of the Release, the “Release Effective Date”), which Release shall include
the release of claims attached hereto as Appendix B and such other terms and
conditions as may be mutually agreed by the Parties. The Pro Rata Bonus shall be
paid in a lump sum not later than March 15th of the year following the year in
which the date of termination occurs.


c. Payment Following a Change in Control or During a Potential Change in Control
Period. If Employee’s employment is terminated by the Company without Cause or
by Employee for Good Reason within twenty-four (24) months after a Change in
Control, then Employee shall be entitled to receive (i) the Base Severance
Payment, (ii) an additional severance payment equal to the sum of (x) one (1)
times Employee’s annual base salary at the highest annualized rate in effect
during the one (1) year period immediately preceding the date of the Change in
Control, plus (y) two (2) times the target annual bonus of Employee for the year
in which the date of termination occurs (the sum of clauses (x) and (y), the
“CIC Severance Payment”), (iii) the Pro Rata Bonus and (iv) the Medical and
Dental Coverage, except that the Medical and Dental Coverage shall be for
eighteen (18) months rather than twelve (12) months. The CIC Severance Payment
shall be payable in a lump sum on the first payroll date following the Release
Effective Date, except as otherwise set forth in Section 25 hereof. Employee’s
right to receive the CIC Severance Payment, the Pro Rata Bonus and the Medical
and Dental Coverage shall be conditioned on Employee’s execution, delivery and
non-revocation of the Release during the Release Period. The Pro Rata Bonus
shall be paid in a lump sum not later than March 15th of the year following the
year in which the date of termination occurs. In addition , if Employee is
entitled to payment of both the Base Severance Payment and the CIC Severance
Payment hereunder, then, to the maximum extent permissible under Section 409A
(including, but not limited to, the application of Treas. Reg. §1.409A-1(b)(4),
Treas. Reg. §1.409A-1(b)(9)(iii) and Treas. Reg. §1.409A-3(c) (clause (1) (in
each case as and to the extent applicable)), the Base Severance Payment shall be
paid in a lump sum at the same time as the CIC Severance Payment (and any
portion of the Base Severance Payment that is not capable of being paid at the
same time as the CIC Severance Payment shall be paid as provided in Section 5.b
as aforesaid, and subject to Section 25). If Employee’s employment is terminated
by the Company without Cause or by Employee for Good Reason during a Potential
Change in Control Period, then Employee will be entitled to the severance
payments and termination benefits set forth in Section 5.b subject to the terms
and conditions of such Section, and, if and when the Change in Control related
to such Potential Change in Control Period subsequently occurs, (x) Employee
will also be



--------------------------------------------------------------------------------



entitled to receive the CIC Severance Payment subject to the terms and
conditions of this Section 5.c, and (y) an additional six (6) months shall be
added to the duration of the Medical and Dental Coverage as provided herein.


d. Parachute Tax Limitation. Notwithstanding anything in this Agreement to the
contrary, if any amounts due to Employee under this Agreement and any other plan
or program or award of Employer, the Company or any Affiliate constitute a
“parachute payment,” as such term is defined in Section 280G(b)(2) of the Code,
and the amount of the parachute payment, reduced by the excise tax imposed
pursuant to Section 4999 of the Code, is less than the amount Employee would
receive if Employee were paid three times Employee’s “base amount,” as defined
in Section 280G(b)(3) of the Code, less one dollar, then the aggregate of the
amounts constituting the parachute payment shall be reduced to an amount that
will equal three times Employee’s base amount less one dollar. The calculations
to be made with respect to this subsection shall be made by an accounting firm
jointly selected by the Company and Employee and paid by the Company.


e. No Duty to Mitigate Nor Offsets; No Other Severance; No Reduction for
Deferred Compensation. Notwithstanding anything in this Agreement to the
contrary, if Employee’s employment is terminated following a Change in Control
of the Company, Employee shall have no duty to seek other employment nor shall
any payments made or to be made to Employee pursuant to this Agreement following
such Change in Control be offset by any amount earned from other employment or
for any other reason. The payments to be provided to Employee pursuant to this
Section 5 upon termination of Employee’s employment shall constitute the
exclusive payments in the nature of severance or termination pay or salary
continuation and termination benefits which shall be due to Employee upon a
termination of employment and shall be in lieu of any other such payments under
any plan, program, policy or other arrangement which has heretofore been or
shall hereafter be established by the Company or any of its Affiliates. The
calculations of the Base Severance Payment and the CIC Severance Payment shall
be made without reduction for any voluntary deferral of compensation made by
Employee.


f. Full Satisfaction of Obligations. Payment by Employer or the Company of the
amounts owed to Employee pursuant to this Section 5 shall fully satisfy all
obligations of Employer and the Company to Employee under this Agreement if the
employment of Employee is terminated hereunder prior to the expiration of the
term of this Agreement, and all obligations of Employer and Employee to each
other set forth in Sections 1 through 4 of this Agreement shall terminate and be
of no further force or effect as of the date of termination. No termination of
employment hereunder, whether by Employer or Employee and whether with or
without Cause or Good Reason, shall terminate the provisions of Sections 6 or 7
or any subsequent sections of this Agreement and each of such sections shall
remain in full force and effect as binding obligations of the Parties in
accordance with their express terms.


6. Business Disclosures. Employee acknowledges that Employee has had and will
have access to and has or will become familiar with all or substantially all of
the



--------------------------------------------------------------------------------



Confidential Information of the Company and its Affiliates. As a material
inducement to the Company and Employer to enter into this Agreement and to pay
to Employee the compensation stated herein, Employee covenants and agrees that
Employee will not, at any time during or following the termination of Employee’s
employment with the Company, directly or indirectly divulge or disclose for any
purpose whatsoever any Confidential Information that has been obtained by or
disclosed to Employee in connection with Employee’s employment with the Company
or any of its Affiliates. If Employee is required in or pursuant to any legal,
judicial or administrative proceeding (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Employee shall
notify, as promptly as practicable, the Company of such request or requirement
so that the Company, at its expense, may seek an appropriate protective order or
waive compliance with the provisions of this Agreement, and/or take any other
action deemed appropriate by the Company. If, in the absence of a protective
order or the receipt of a waiver hereunder, Employee is compelled or required by
law or the order of any governmental, regulatory or self-regulatory body to
disclose the Confidential Information, Employee may disclose only that portion
of the requested Confidential Information which Employee is compelled or
required to disclose, and Employee will exercise Employee’s reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded the
Confidential Information.


7. Non-Competition; Non-Solicitation; Non-Disparagement and Non-Interference.


a. Employee shall not, directly or indirectly and whether on Employee’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, engage in or be an owner, director, officer, employee, agent,
consultant or other representative of or for, or lend money or equipment to or
otherwise support, any business that manufactures, engineers, markets, sells or
provides, within a 250-mile radius of any then existing manufacturing facility
of the Company and its subsidiaries and Affiliates, metal building systems or
components (including, without limitation, primary and secondary framing
systems, roofing systems, end or side wall panels, insulated metal panels,
sectional or roll-up doors, windows, or other metal components of a building
structure), coated or painted steel or metal coils, coil coating or coil
painting services, or any other products or services that are the same as or
similar to those manufactured, engineered, marketed, sold or provided by the
Company or its subsidiaries and such Affiliates during the period of employment
of Employee. Ownership by Employee of equity securities of the Company, or of
equity securities in other public or privately-owned companies that compete with
the Company constituting less than 1% of the voting securities in such
companies, shall be deemed not to be a breach of this covenant. Employee agrees
and stipulates that in any action or claim brought by Employee or in any action
or claim brought against Employee involving the provisions of this Section 7,
Employee hereby waives any claim or defense that the above non-competition
covenants are unenforceable, void or voidable, for any reason, including, but
not limited to, fraud, misrepresentation, illegality, unenforceable restraint of
trade, failure of consideration, illusory contract, mistake, or any other
substantive legal defense.



--------------------------------------------------------------------------------





b. Employee shall not, directly or indirectly and whether on Employee’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, either (i) seek to hire or solicit the employment or service of
any employee, agent or consultant of the Company or its Affiliates in a
commercial capacity; (ii) in any manner attempt to influence or induce any
employee, agent or consultant of the Company or its Affiliates to leave the
employment or service of the Company or its Affiliates; (iii) use or disclose to
any person, partnership, association, corporation or other entity any
information concerning the names and addresses of any employees, agents or
consultants of the Company or its Affiliates unless such use or disclosure is of
a personal nature, is requested by the Company or is required by due process of
law; or (iv) call upon, solicit, divert or attempt to call upon, solicit or
divert the business of any customer, vendor or acquisition prospect of the
Company or any of its Affiliates with whom Employee dealt, directly or
indirectly, during Employee’s engagement with the Company or its Affiliates.
Employee shall not be prohibited from hiring or soliciting the employment or
service of an agent or consultant of the Company or its Affiliates for purposes
which do not violate Section 7 of this Agreement. Employee agrees and stipulates
that in any action or claim brought by Employee or in any action or claim
brought against Employee involving the provisions of this Section 7, Employee
hereby waives any claim or defense that the above non-solicitation covenants are
unenforceable, void or voidable, for any reason, including, but not limited to,
fraud, misrepresentation, illegality, unenforceable restraint of trade, failure
of consideration, illusory contract, mistake, or any other substantive legal
defense.


c. To the extent permitted by the law, Employee agrees to refrain from any
criticisms or disparaging comments about the Company or any Affiliates
(including any current officer, director or employee of the Company), and
Employee agrees not to take any action, or assist any person in taking any other
action, that is adverse to the interests of the Company or any Affiliate or
inconsistent with fostering the goodwill of the Company and its Affiliates;
provided, however, that nothing in this Agreement shall apply to or restrict in
any way the communication of information by the Company or Employee to any state
or federal law enforcement, regulatory or judicial agency or official or to the
Board or senior management of the Company or require notice to the Company
thereof, and Employee will not be in breach of the covenant contained above
solely by reason of testimony which is compelled by process of law. Nothing in
this paragraph restricts, or is intended to restrict, any rights of Employee
that cannot be lawfully restricted. Nothing in this Agreement shall be
interpreted in a manner that limits or restricts Employee from exercising any
legally protected whistleblower rights (including pursuant to Rule 21F
promulgated under the Securities Exchange Act of 1934, as amended).


The foregoing covenants in this Section 7 shall remain in effect (i) during the
period of employment of Employee by the Company and Employer, and (ii) for a
period of one (1) year following Employee’s termination of employment (whether
initiated by Employee or by the Company or Employer) for any reason


8. Consideration for Covenants; Reasonableness. Employee acknowledges and agrees
as follows:



--------------------------------------------------------------------------------





a. The Confidential Information of the Company and its Affiliates is unique and
was developed or acquired by them through the expenditure of valuable time and
resources; that Employer, the Company and their Affiliates derive independent
economic value from this Confidential Information not being generally known to
the public or to other persons who can obtain economic value from its disclosure
or use; that Employer, the Company and their Affiliates have taken all prudent
and necessary measures to preserve the proprietary and confidential nature of
its Confidential Information, and that the covenants set forth in Sections 6 and
7 are the most reasonable, efficient and practical means to protect the
Confidential Information.


b. The covenants set forth in Sections 6 and 7 are necessary to protect the
goodwill of the Company and its Affiliates during the employment of Employee
hereunder, and to ensure that such goodwill will be preserved and continued for
the benefit of the Company and its Affiliates after Employee’s employment
terminates.


c. Due to the nature of the business as heretofore conducted by the Company and
its Affiliates and as contemplated to be continued and conducted by the Company
and its Affiliates, the scope and the duration of the covenants set forth in
Sections 6 and 7 of this Agreement are in all respects reasonable.


d. The covenants set forth in Sections 6 and 7 each constitute a separate
agreement independently supported by good and adequate consideration and that
each such agreement shall be severable from the other provisions of this
Agreement and shall survive this Agreement. The existence of any claim or cause
of action of Employee against Employer or the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer and the Company of the covenants and agreements of Employee set
forth in Sections 6 and 7.


9. Surrender of Books and Records. Employee shall on the termination of
Employee’s employment in any manner immediately surrender to the Company all
lists, books, and records and other documents incident to the business of the
Company and its Affiliates, and all other property belonging to any of them, it
being understood that all such lists, books, records and other documents are the
property of the Company and its Affiliates.


10. Waiver of Breach. The failure of the Company, Employer or Employee at any
time to require performance by the other of any provision hereof shall in no way
affect any of their respective rights thereafter to enforce the same, nor shall
the waiver by the Company, Employer or Employee of any breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of any provision
or as a waiver of the provision itself.


11. Remedies. In the event of Employee’s breach, or threatened breach, of any
term or provision contained in Section 6 or 7 of this Agreement, Employee agrees
that the Company and its Affiliates shall suffer irreparable harm not
compensable by



--------------------------------------------------------------------------------



damages or other legal remedies, and that accordingly the Company and/or
Employer shall be entitled to both temporary and permanent injunctive relief
without the necessity of independent proof by it as to the inadequacy of legal
remedies or the nature or extent of the irreparable harm suffered by it. The
right of the Company and/or Employer to such relief shall not be construed to
prevent it from pursuing, either consecutively or concurrently, any and all
other legal or equitable remedies available to it for such breach or threatened
breach, specifically including, without limitation, the recovery of monetary
damages. Without limiting the generality of the relief that may be sought by the
Company and/or Employer pursuant to this Section 11, the Company and/or Employer
shall be entitled, under the circumstances set forth herein, to cause any unpaid
portion of the severance payments and termination benefits otherwise payable
under this Agreement to be irrevocably forfeited, and, at the demand of the
Company and/or Employer, Employee shall be required to repay the severance
payments that have previously been paid to Employee.


12. Severability. It is the desire and intent of the Parties that the provisions
of Sections 6 and 7 be enforced to the fullest extent permissible under the laws
and public policies of each jurisdiction in which enforcement is sought. If any
provision of Sections 6 or 7 relating to the time period, scope of activities or
geographic area of restrictions is declared by a court of competent jurisdiction
to exceed the maximum permissible time period, scope of activities or geographic
area, the same shall be reduced to the maximum which such court deems
enforceable. If any provisions of Sections 6 and 7 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them enforceable and to effectuate as nearly as possible the intentions
and agreement of the Parties. Furthermore, if any other provision contained in
this Agreement should be held illegal, invalid or unenforceable in whole or in
part by a court of competent jurisdiction, then it is the intent of the Parties
hereto that the balance of this Agreement be enforced to the fullest extent
permitted by applicable law and, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement, a provision as similar in its terms to such invalid provision as may
be possible and be legal, valid, and enforceable.


13. Attorneys’ Fees. In the event of any suit or judicial proceeding (other than
an arbitration proceeding) between the Parties hereto with respect to this
Agreement, the court in which such suit is decided may award reasonable
attorneys’ fees and costs, as actually incurred and including, without
limitation, attorneys’ fees and costs incurred in appellate proceedings to the
party that prevails in such dispute; provided, however, that in respect of a
suit that arises in respect of matters occurring during a Potential Change in
Control Period or following a Change in Control, only Employee will be entitled
to recover the attorneys’ fees and costs under the circumstances described in
this Section.


14. Survival. Notwithstanding anything to the contrary contained herein, the
provisions of this Agreement that contemplate performance by the Parties
following



--------------------------------------------------------------------------------



termination of this Agreement (including without limitation Sections 5-7 hereof)
shall survive the termination of this Agreement.


15. Notice. All notices hereunder shall be in writing and shall be delivered
personally, sent by facsimile transmission or sent by certified, registered or
overnight mail, postage prepaid. Such notices shall be deemed to have been duly
given upon receipt, if personally delivered, upon telephonic confirmation of
receipt if sent by facsimile transmission, and if mailed, five days after the
date of mailing (two days in the case of overnight mail), in each case addressed
to the Parties at the following addresses or at such other addresses as shall be
specified in writing and in accordance with this Section:




If to Employee:
Address shown on the employment records of the Company
If to the Company or Employer:
Cornerstone Building Brands, Inc.
5020 Weston Parkway
Suite 400
Cary, North Carolina 27513
Telecopier: 281-897-7870
Attention: Executive Vice President, General Counsel & Corporate Secretary



16. Entire Agreement. This Agreement, together with the execution copies of the
agreements attached as exhibits hereto, supersedes any and all other agreements,
either oral or written, between the Parties hereto with respect to the subject
matter hereof, and contains all of the covenants and agreements between the
Parties with respect thereto; provided, that the covenants in Sections 6, 7 and
8 of this Agreement shall be in addition to, and do not replace, any similar
covenants to which Employee is a party with the Company or any of its
Affiliates. Except as expressly provided herein, the specific arrangements
referred to herein are not intended to exclude or limit Employee’s participation
in other benefits available to Employee or personnel of the Company generally,
or to preclude or limit other compensation or benefits as may be authorized by
the Board at any time, or to limit or reduce any compensation or benefits to
which Employee would be entitled but for the Agreement.


17. Modification. No change or modification of this Agreement shall be valid or
binding upon the Parties hereto, nor shall any waiver of any term or condition
in the future be so binding, unless such change or modification or waiver shall
be in writing and signed by the Parties hereto.


18. Governing Law and Venue. This Agreement, and the rights and obligations of
the Parties hereunder, shall be governed by and construed in accordance with the
laws of the State of Texas and venue for any action pursuant hereto shall be in
the appropriate state or federal court in Harris County, Texas.





--------------------------------------------------------------------------------



19. Acknowledgment Regarding Counsel. Each of the Parties to this Agreement
acknowledges that each of them has had the opportunity to seek and has sought
counsel to review this Agreement and to obtain and has obtained the advice of
such counsel relating thereto.


20. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which shall constitute one and the same
document.


21. Assignment. Subject to compliance with the provisions of this Agreement,
each of the Company and Employer shall have the right to assign this Agreement
and its obligations hereunder to any of their Affiliates. No such assignment
shall operate to relieve Employer, the Company or any successor assignor from
liability hereunder, and this Agreement shall remain an enforceable obligation
of Employer, the Company and each such successor. The rights, duties and
benefits to Employee hereunder are personal to him, and no such right or benefit
may be assigned by him. For purposes of this Agreement, all references herein to
Employer and the Company is deemed to be also a reference to any Affiliate of
Employer or the Company that either has or is required to assume the obligations
of the Company pursuant to this section.


22. Tax Withholding. The Company and/or Employer, as appropriate, may withhold
from any payments or benefits payable under this Agreement all federal, state,
city or other taxes required to be withheld pursuant to any law or governmental
regulation or ruling.


23. Joint and Several Obligations. The duties and obligations of Employer and
the Company set forth herein shall be the joint and several obligations of each
of them.


24. Payment to Estate. If Employee dies prior to full satisfaction of the
obligations owed to Employee under this Agreement, any monies that may be due
Employee under this Agreement as of the date of Employee’s death will be paid to
Employee’s estate.


25. Section 409A.


a. If Employee is a “specified employee,” as such term is defined in Section
409A and determined as described below in this Section 25(a), and if any portion
of the Base Severance Payment or CIC Severance Payment is subject to Section
409A, the character and timing of the payment thereof shall be as determined in
this Section 25(a). It is hereby specified that as much of the Base Severance
Payment or CIC Severance Payment as can be paid without the application of
Section 409A(a)(2)(B)(i) and Treas. Reg. §1.409A-1(i) shall be paid at times
consistent with Section 5.b or Section 5.c as applicable and without application
of this Section 25. The remaining portion of the Base Severance Payment or CIC
Severance Payment shall not be payable before the earlier of (i) the date that
is six months after Employee’s termination, (ii) the date of Employee’s death,
or (iii) one or more dates that otherwise



--------------------------------------------------------------------------------



comply with the requirements of Section 409A. Employee shall be a “specified
employee” for the twelve-month period beginning on April 1 of a year if Employee
is a “key employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year or using such dates
as designated by the Compensation Committee in accordance with Section 409A and
in a manner that is consistent with respect to all of the Company’s nonqualified
deferred compensation plans. For purposes of determining the identity of
specified employees, the Compensation Committee may establish such procedures as
it deems appropriate in accordance with Section 409A.


b. Employee and the Company agree that this Agreement is intended to comply with
or be exempt from Section 409A and that any ambiguous provisions will be
construed in a manner that is compliant with or exempt from the application of
Section 409A. Without limiting the generality of the immediately preceding
sentence, it is intended that the CIC Severance Payment and the Pro Rata Bonus
shall be “short-term deferrals” within the meaning of Treas. Reg.
§1.409A-1(b)(4) that are exempt from Section 409A. For purposes of Section 409A,
each installment in a series of installment payments is intended to be a
separate payment.


26. Captions. The captions, headings, and arrangements used in this Agreement
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.


27. Binding Effect. This Agreement shall be binding upon the Parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and assigns.


[Signature Page Follows]



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date set forth herein.


EMPLOYEE




/s/ James F. Keppler




James F. Keppler






CORNERSTONE BUILDING BRANDS, INC.




By: /s/ Todd R. Moore


Todd R. Moore
Executive Vice President
and General Counsel






PLY GEM INDUSTRIES, INC.




By: /s/ Todd R. Moore
Todd R. Moore
Executive Vice President
and General Counsel

























--------------------------------------------------------------------------------



APPENDIX A
DEFINITIONS
The following terms have the indicated meanings for purposes of this Agreement:


(a) “Affiliate” means any entity controlled by, controlling or under common
control with a person or entity.


(b) “Bonus Plan” has the meaning set forth in Section 4.b.


(c) “Cause” shall mean any of the following occurring after the Effective Date:
(i) Employee’s willful and continued failure to substantially perform Employee’s
duties and other obligations under this Agreement, if such failure continues for
a period of thirty (30) days after written notice by the Company of the
existence of such failure; provided, however, that only one such notice by the
Company need be sent and, if such failure re-occurs thereafter, no further
notice and opportunity to cure such failure shall be required; (ii) the willful
engaging by Employee in gross misconduct materially and demonstrably injurious
to the Company, as determined by the Company; or (iii) Employee’s conviction for
committing an act of fraud, embezzlement, theft or other act constituting a
felony (which shall not include any act or offense involving the operation of a
motor vehicle); provided, however, that the Board or the then current Chairman
of the Board must first provide to Employee written notice clearly and fully
describing the particular acts or omissions which the Board or the then current
Chairman of the Board reasonably believes in good faith constitutes Cause
hereunder, and providing an opportunity, within thirty (30) days following the
receipt of such notice, to meet in person with the Board or the then current
Chairman of the Board to explain the alleged acts or omissions relied upon by
the Board and, to the extent practicable, to cure such acts or omissions. For
purposes of this Agreement, any termination of Employee’s employment for Cause
shall be effective only upon delivery to Employee of a certified copy of a
resolution of the Board, adopted by the affirmative vote of a majority of the
entire membership of the Board following a meeting at which Employee was given
an opportunity to be heard on at least five (5) business days’ advance written
notice, finding that Employee was guilty of the conduct constituting Cause, and
specifying the particulars thereof. Further, for the purposes of this Agreement,
no act or failure to act on Employee’s part shall be considered willful unless
done, or omitted from being done, by Employee not in good faith and without
reasonable belief that Employee’s action or omission was in the best interest of
the Company.
(d) “Change in Control” of the Company means the first occurrence of any of the
following events following the Effective Date:


(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25 percent or more of the combined voting
power of the Company’s then outstanding securities, excluding (A) any such
acquisition by any person that owns such percentage of the Company’s then
outstanding securities as of the Effective Date (a “Controlling Person”) and (B)
any acquisition of the Company’s then outstanding securities following the
Effective Date by a person which is inadvertent and/or otherwise



--------------------------------------------------------------------------------



not entered into for the purpose of, and does not have the effect of, changing
or influencing the control of, the Company (including, but not limited to, the
sale of securities by a Controlling Person in the public market) (clause (A) or
(B), a “Non-Control Transaction”);


(ii) as a result of, or in connection with, any tender offer or exchange offer,
merger, or other business combination (a “Transaction”), the persons who were
directors of the Company immediately before the Transaction (each, an “Incumbent
Director”) shall cease to constitute a majority of the Board or the board of
directors or any successor to the Company (or, if applicable, the parent thereof
resulting from the Transaction); provided that any director elected or nominated
for election to the Board (or such board) by a majority of the Incumbent
Directors then still in office shall be deemed to be an Incumbent Director for
purposes of this clause (ii), except that any member of the Board whose initial
assumption of office occurs as a result of (including by reason of the
settlement of) an actual or threatened proxy contest, election contest or other
contested election of directors shall in no event be considered an Incumbent
Director;


(iii) the Company is merged or consolidated with another person, or transfers
substantially all of its assets to another person, and immediately following the
merger, consolidation or transfer either (x)(I) less than 50 percent of the
outstanding voting securities of the acquiring, surviving or resulting person
(as applicable) shall then be owned in the aggregate by the former stockholders
of the Company or (II) 50 percent or more of the outstanding voting securities
of the acquiring, surviving or resulting person (as applicable) shall then be
owned in the aggregate by the former stockholders of the Company but other than
in substantially the same relative proportions as immediately prior to such
transaction, and in each case excluding a Non-Control Transaction or (y) the
individuals who were members of the Incumbent Board immediately prior to the
agreement providing for such transaction constitute less than a majority of the
members of the board of directors of the acquiring, surviving or resulting
person (as applicable), or, if applicable the ultimate parent entity of such
person, and in each case excluding a Non-Control Transaction; or


(iv) a tender offer or exchange offer is made and consummated for the ownership
of securities of the Company representing 25 percent or more of the combined
voting power of the Company’s then outstanding voting securities (excluding a
Non-Control Transaction).


In addition, and for avoidance of doubt, in no event shall a Change in Control
be deemed to have occurred solely as a result of investment funds affiliated
with Clayton, Dubilier & Rice, LLC selling in the public market equity
securities held by them as of the Effective Date.


Employee agrees that the foregoing definition of “Change in Control” shall apply
for all purposes under the compensation plans and benefit arrangements of the
Company and Employer to which Employee is a party (including equity awards) such
that, if a transaction or other event would not be a Change in Control under the
foregoing



--------------------------------------------------------------------------------



definition but would be a Change in Control under another such plan or
arrangement, such transaction or other event shall also not be a Change in
Control under such other plan or arrangement.


(e) “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, that relates to the business as heretofore
conducted by the Company, or which is hereafter otherwise acquired or used by
the Company or its subsidiaries and Affiliates, that is not generally known to
others in the Company’s area of business or, if known, was obtained wrongfully
by such other person or entity or with knowledge that it was proprietary or
confidential information of or relating to the business as heretofore conducted
by the Company or of or relating to the business of the Company or its
subsidiaries and Affiliates. Confidential Information shall include, without
limitation, trade secrets, methods or practices, financial results or plans,
customer or client lists, personnel information, information relating to
negotiations with clients or prospective clients, proprietary software,
databases, programming or data transmission methods, or copyrighted materials
(including without limitation, brochures, layouts, letters, art work, copy,
photographs or illustrations). It is expressly understood that the foregoing
list shall be illustrative only and is not intended to be an exclusive or
exhaustive list of Confidential Information.


(f) “Good Reason” means any of the following events that occurs without
Employee’s prior written consent after the Effective Date:


(i) any material reduction in the amount of Employee’s then current base salary
or target bonus opportunity, in either case other than as part of a reduction of
less than ten percent (10%) applied generally across-the-board to all of the
senior executive officers of the Company;


(ii) (A) a material reduction in Employee’s title; or (B) a material, adverse
reduction in the authorities, duties or responsibilities of Employee relative to
Employee’s duties or responsibilities as described in Section 2 hereof;


(iii) the breach or failure by the Company or Employer to perform any of its
material covenants contained in this Agreement;


(iv) any relocation of Employee’s principal place of employment by more than
fifty (50) miles, as long as such relocation increases Employee’s normal daily
commute; or


(v) the Company’s failure to cause any successor to all or substantially all of
the business or assets of the Company and/or the Employer to expressly agree to
assume the obligations of the Company and/or the Employer under this Agreement,
unless such assumption occurs automatically by operation of law.


In order for a termination of Employee to constitute a termination for Good
Reason, Employee must notify the Company of the circumstances claimed to
constitute Good Reason in writing not later than the thirtieth (30th) day after
such circumstances have



--------------------------------------------------------------------------------



arisen or occurred and must provide the Company with at least thirty (30) days
within which to cure such circumstances before terminating employment, and,
failing a cure, Employee must terminate Employee’s employment within thirty (30)
days following the expiration of such cure period.


(g) “Potential Change in Control” of the Company shall be deemed to have
occurred, if:


(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control of the Company;


(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control of the Company; or


(iii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(h) “Potential Change in Control Period” means the period beginning on the date
the Potential Change in Control occurs and ending as of the earlier of (i) the
date on which a Change in Control occurs or (ii) the date the Board makes a good
faith determination that the risk of a Change in Control has terminated. In
addition, Employee’s employment shall be deemed to have been terminated during a
Potential Change in Control Period if such termination occurs prior to a Change
in Control and such termination is by the Company other than for Cause and is
(x) at the request of the counterparty in such Change in Control or (y)
otherwise reasonably in anticipation of such Change in Control, provided that
such Change in Control actually occurs.


(i) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.









--------------------------------------------------------------------------------



Appendix B General Release


Release and Waiver of Claims. In consideration of the payments and benefits to
which you are entitled under that certain Agreement, dated as of August 25,
2020, to which you, Cornerstone Building Brands, Inc., and Ply Gem Industries,
Inc. (the “Companies”) are parties (the “Agreement”), you hereby waive and
release and forever discharge each of the Companies and their respective parent
entities, subsidiaries, divisions, limited partnerships, affiliated
corporations, successors and assigns and their respective past and present
directors, managers, officers, stockholders, partners, agents, employees,
insurers, attorneys, and servants each in his, her or its capacity as such, and
each of them, separately and collectively (collectively, “Releasees”), from any
and all existing claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, whether or not mature or ripe, that you ever had and now have
against any Releasee arising out of or in any way related to your employment
with or separation from the Companies, to any services performed for the
Companies, to any status, term or condition in such employment, or to any
physical or mental harm or distress from such employment or non-employment or
claim to any hire, rehire or future employment of any kind by the Companies, all
to the extent allowed by applicable law. This release of claims includes, but is
not limited to, claims based on express or implied contract, compensation plans,
covenants of good faith and fair dealing, wrongful discharge, claims for
discrimination, harassment and retaliation, violation of public policy, tort or
common law, whistleblower or retaliation claims; and claims for additional
compensation or damages or attorneys’ fees or claims under federal, state, and
local laws, regulations and ordinances, including but not limited to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Worker
Adjustment and Retraining Notification Act (“WARN”), or equivalent state WARN
act, the Employee Retirement Income Security Act, and the Sarbanes-Oxley Act of
2002. You understand that this release of claims includes a release of all known
and unknown claims through the date on which this release of claims becomes
irrevocable.
Limitation of Release: Notwithstanding the foregoing, this release of claims
will not prohibit you from filing a charge of discrimination with the National
Labor Relations Board, the Equal Employment Opportunity Commission or an
equivalent state civil rights agency, but you agree and understand that you are
waiving your right to monetary compensation thereby if any such agency elects to
pursue a claim on your behalf. Further, nothing in this release of claims shall
be construed to waive any right that is not subject to waiver by private
agreement under federal, state or local employment or other laws, such as claims
for workers’ compensation or unemployment benefits or any claims that may arise
after the date on which this release of claims becomes irrevocable. In addition,
nothing in this release of claims will be construed to affect any of the
following claims, all rights in respect of which are reserved:
(a) Any payment or benefit set forth in the Agreement;
(b) Any rights as a shareholder of Cornerstone Building Brands, Inc.;
(c) Reimbursement of unreimbursed business expenses properly incurred prior to
the termination date in accordance with policy of the Companies;
(d) Claims in respect of equity compensation owned by you ;



--------------------------------------------------------------------------------



(e) Vested benefits under the general employee benefit plans (other than
severance pay or termination benefits under general policy of the Companies, all
rights to which are hereby waived and released);
(f) Any claim for unemployment compensation or workers’ compensation
administered by a state government to which you are presently or may become
entitled;
(g) Any claim that either of the Companies has breached this release of claims;
and


(h) Indemnification as a current or former director or officer of either of the
Companies or any of its subsidiaries (including as a fiduciary of any employee
benefit plan), or inclusion as a beneficiary of any insurance policy related to
your service in such capacity.



